DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 5, 8, 9, and 11–14 is/are pending.
Claim(s) 1–4 and 10 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0358099 A1.

Claim Rejections - 35 USC § 103
Claim(s) 5, 9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akikusa et al. (WO 2016/039264 A1; see English language equivalent, US 2017/0263933 A1; hereinafter Akikusa) in view of Mizawa et al. (US 2014/0178732 A1, hereinafter Mizawa) and Grosvenor (US 2010/0035141 A1).
Regarding claim 5, Akikusa discloses a non-aqueous electrolyte secondary battery (1, [0067]), comprising:
a current collector (5, [0072]); and
at least one electrode active material layer (6) arranged on a surface of the current collector (5, [0072]),
wherein the at least one electrode active material layer (6) comprises an electrode active material and a binder formed of polyvinylidene fluoride (TABLE 5, [0172]),
the polyvinylidene fluoride binds the electrode active material in the at least one electrode active material layer (see binder, [0172]), and
the at least one active material layer (6) includes at least one of a positive electrode active material layer (6) formed as a single layer having a thickness in a range of 280 to 800 μm and comprising a lithium-nickel-manganese-cobalt composite oxide or a lithium-nickel-cobalt-aluminum composite oxide as the electrode active material, or a negative electrode active material layer formed as a single layer having a thickness in a range of 350 to 1,000 μm and comprising a carbon material as the electrode active material (TABLE 5, [0172]).
Akikusa does not explicitly disclose:
wherein the non-aqueous electrolyte secondary battery has a liquid volume coefficient of 1.4 or more.
Mizawa discloses an electrode used for a non-aqueous electrolyte secondary battery having a liquid volume coefficient of 1.4 or more (TABLE 1, [0115]) to improve the cycle life (see VE/VT, [0028]). Akikusa and Mizawa are analogous art because they are directed to non-aqueous electrolyte secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the non-aqueous secondary battery of Akikusa with the liquid volume coefficient of Mizawa in order to improve the cycle life.
Modified Akikusa does not explicitly disclose:
the polyvinylidene fluoride is in a fibrous form.
Grosvenor discloses an electrode active material layer (32) comprising a polyvinylidene fluoride (39) that binds an electrode active material (38) in a fibrous form (FIG. 7, [0044]) to enhance the ion diffusion into and out of the electrode active material layer ([0014], [0097]). Akikusa and Grosvenor are analogous art because they are directed to non-aqueous electrolyte secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the polyvinylidene fluoride of modified Akikusa in a fibrous form as taught by Grosvenor in order to enhance the ion diffusion into and out of the electrode active material layer.
Regarding claim 9, modified Akikusa discloses all claim limitations set forth above and further discloses an electrode for a non-aqueous electrolyte secondary battery:
wherein the at least one electrode active material layer (6) further comprises a conductive aid (see conduction assisting agent, [0172]).
Regarding claim 12, modified Akikusa discloses all claim limitations set forth above and further discloses an electrode for a non-aqueous electrolyte secondary battery:
wherein the at least one electrode active material layer (6) includes the positive electrode active material layer (TABLE 5, [0172]).
Regarding claim 13, modified Akikusa discloses all claim limitations set forth above and further discloses an electrode for a non-aqueous electrolyte secondary battery:
wherein the positive electrode active material layer (6) comprises the lithium-nickel-cobalt-aluminum composite oxide (TABLE 5, [0172]).

Claim(s) 5, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US 2004/0041537 A1, hereinafter Ishida) in view of Mizawa (US 2014/0178732 A1) and Grosvenor (US 2010/0035141 A1).
Regarding claim 5, Ishida discloses a non-aqueous electrolyte secondary battery (FIG. 1, [0059]), comprising:
a current collector (2, 5; [0059]); and
at least one electrode active material layer (3, 6) arranged on a surface of the current collector (2, 5; [0059]),
wherein the at least one electrode active material layer (3, 6) comprises an electrode active material and a binder formed of polyvinylidene fluoride ([0112], [0116]),
the polyvinylidene fluoride binds the electrode active material in the at least one electrode active material layer (see binder, [0071]), and
the at least one active material layer (3, 6) includes at least one of a positive electrode active material layer formed as a single layer having a thickness in a range of 280 to 800 μm and comprising a lithium-nickel-manganese-cobalt composite oxide or a lithium-nickel-cobalt-aluminum composite oxide as the electrode active material, or a negative electrode active material layer (6) formed as a single layer having a thickness in a range of 350 to 1,000 μm and comprising a carbon material as the electrode active material (TABLE 1, [0128]).
Ishida does not explicitly disclose:
wherein the non-aqueous electrolyte secondary battery has a liquid volume coefficient of 1.4 or more.
Mizawa discloses an electrode used for a non-aqueous electrolyte secondary battery having a liquid volume coefficient of 1.4 or more (TABLE 1, [0115]) to improve the cycle life (see VE/VT, [0028]). Ishida and Mizawa are analogous art because they are directed to non-aqueous electrolyte secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the non-aqueous secondary battery of Ishida with the liquid volume coefficient of Mizawa in order to improve the cycle life.
Modified Ishida does not explicitly disclose:
the polyvinylidene fluoride is in a fibrous form.
Grosvenor discloses an electrode active material layer (32) comprising a polyvinylidene fluoride (39) that binds an electrode active material (38) in a fibrous form (FIG. 7, [0044]) to enhance the ion diffusion into and out of the electrode active material layer ([0014], [0097]). Ishida and Grosvenor are analogous art because they are directed to non-aqueous electrolyte secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the polyvinylidene fluoride of modified Ishida in a fibrous form as taught by Grosvenor in order to enhance the ion diffusion into and out of the electrode active material layer.
Regarding claim 9, modified Ishida discloses all claim limitations set forth above and further discloses an electrode for a non-aqueous electrolyte secondary battery:
wherein the at least one electrode active material layer (6) further comprises a conductive aid (see conductive agent, [0116]).
Regarding claim 14, modified Ishida discloses all claim limitations set forth above and further discloses an electrode for a non-aqueous electrolyte secondary battery:
wherein the at least one electrode active material layer (6) includes the negative electrode active material layer (6, [0116]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akikusa (WO 2016/039264 A1; see English language equivalent, US 2017/0263933 A1) in view of Mizawa (US 2014/0178732 A1) and Grosvenor (US 2010/0035141 A1) as applied to claim(s) 5 above, and further in view of Muraoka et al. (US 2010/0068627 A1, hereinafter Muraoka).
Regarding claim 8, modified Akikusa discloses all claim limitations set forth above, but does not explicitly disclose a non-aqueous electrolyte secondary battery:
wherein a content of the binder in the at least one electrode active material layer is 0.5 to 3.3% by volume with respect to the total volume of the at least one electrode active material layer.
Muraoka discloses an electrode (4) for a non-aqueous electrolyte secondary battery (FIG. 1, [0093]), comprising a current collector (4A; [0098]); and an electrode active material layer (4B) arranged on a surface of the current collector (4A, [0098]), and wherein the electrode active material layer (4B) includes an electrode active material and a binder formed of polyvinylidene fluoride (see positive electrode, [0203]), and a content of the binder in the electrode active material layer (4B) is 0.5 to 3.3% by volume with respect to the total volume of the electrode active material layer ([0203], [0236]) to balance the battery capacity with the peeling strength (see amount, [0168]). Akikusa and Muraoka are analogous art because they are directed to non-aqueous electrolyte secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the electrode active material layer of modified Akikusa with the volume content as taught by Muraoka in order to balance the battery capacity with the peeling strength.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US 2004/0041537 A1) in view of Mizawa (US 2014/0178732 A1) and Grosvenor (US 2010/0035141 A1) as applied to claim(s) 5 above, and further in view of Muraoka (US 2010/0068627 A1).
Regarding claim 8, modified Ishida discloses all claim limitations set forth above, but does not explicitly disclose a non-aqueous electrolyte secondary battery:
wherein a content of the binder in the at least one electrode active material layer is 0.5 to 3.3% by volume with respect to the total volume of the at least one electrode active material layer.
Muraoka discloses an electrode (4) for a non-aqueous electrolyte secondary battery (FIG. 1, [0093]), comprising a current collector (4A; [0098]); and an electrode active material layer (4B) arranged on a surface of the current collector (4A, [0098]), and wherein the electrode active material layer (4B) includes an electrode active material and a binder formed of polyvinylidene fluoride (see positive electrode, [0203]), and a content of the binder in the electrode active material layer (4B) is 0.5 to 3.3% by volume with respect to the total volume of the electrode active material layer ([0203], [0236]) to balance the battery capacity with the peeling strength (see amount, [0168]). Ishida and Muraoka are analogous art because they are directed to non-aqueous electrolyte secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the electrode active material layer of modified Ishida  with the volume content as taught by Muraoka in order to balance the battery capacity with the peeling strength.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akikusa (WO 2016/039264 A1; see English language equivalent, US 2017/0263933 A1) in view of Mizawa (US 2014/0178732 A1) and Grosvenor (US 2010/0035141 A1) as applied to claim(s) 5 above, and further in view of Miyazaki et al. (US 2012/0156552 A1, hereinafter Miyazaki).
Regarding claim 11, modified Akikusa discloses all claim limitations set forth above, but does not explicitly disclose a non-aqueous electrolyte secondary battery:
wherein the non-aqueous electrolyte secondary battery comprises both the positive electrode active material layer, which is located on a first surface of the current collector, and the negative electrode active material layer, which is located on a second surface of the current collector opposite to the first surface.
Miyazaki discloses a non-aqueous electrolyte secondary battery (10) comprising a positive electrode active material layer (13) that is located on a first surface of a current collector (11, [0027]), and a negative electrode active material layer (15) that is located on a second surface of the current collector (11) opposite to the first surface (FIG. 3, [0027]) to improve the battery life (see secondary battery, [0074]). Akikusa and Miyazaki are analogous art because they are directed to non-aqueous electrolyte secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the non-aqueous electrolyte secondary battery of modified Akikusa to include a bipolar electrode as taught by Miyazaki in order  to improve the battery life.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US 2004/0041537 A1) in view of Mizawa (US 2014/0178732 A1) and Grosvenor (US 2010/0035141 A1) as applied to claim(s) 5 above, and further in view of Miyazaki (US 2012/0156552 A1).
Regarding claim 11, modified Ishida discloses all claim limitations set forth above, but does not explicitly disclose a non-aqueous electrolyte secondary battery:
wherein the non-aqueous electrolyte secondary battery comprises both the positive electrode active material layer, which is located on a first surface of the current collector, and the negative electrode active material layer, which is located on a second surface of the current collector opposite to the first surface.
Miyazaki discloses a non-aqueous electrolyte secondary battery (10) comprising a positive electrode active material layer (13) that is located on a first surface of a current collector (11, [0027]), and a negative electrode active material layer (15) that is located on a second surface of the current collector (11) opposite to the first surface (FIG. 3, [0027]) to improve the battery life (see secondary battery, [0074]). Ishida and Miyazaki are analogous art because they are directed to non-aqueous electrolyte secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the non-aqueous electrolyte secondary battery of modified Ishida to include a bipolar electrode as taught by Miyazaki in order  to improve the battery life.

Response to Arguments
Applicant’s arguments with respect to claim(s) 5, 8, 9, and 11–14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725